Citation Nr: 0908211	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  02-00 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran's discharge bars his entitlement to VA 
benefits. 


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran, M.N. and R.H.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION


The veteran had active service from October 1967 to January 
1975.

His claim comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1999 rating decision, in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina denied reopening a claim of 
entitlement to VA compensation benefits on the basis that the 
reason for the veteran's discharge barred the veteran from 
receiving such benefits.  

The veteran, M.N. and R.H. testified in support of these 
claims at hearings held before the undersigned Veterans Law 
Judge in Washington, D.C. in February 2003 and December 2008.  
In June 2004, the Board reopened the veteran's claim and 
remanded it to the RO for additional action and 
readjudication on its merits.   


FINDING OF FACT

The veteran received a general discharge (under honorable 
conditions), but not under revised standards for review of 
discharges, from his period of active service due to an 
extended absence without official leave (AWOL).  


CONCLUSION OF LAW

The veteran's discharge does not bar his entitlement to VA 
benefits.  38 U.S.C.A. 
§§ 101(2), 5303 (West 2002); 38 C.F.R. § 3.12 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  However, there are some claims to 
which the VCAA does not apply.  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).  Such claims include those whose 
resolution is based on an interpretation of the law, rather 
than on a consideration of the factual evidence, see Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000), and those involving 
additional, outstanding evidence, the receipt of which could 
not possibly change the outcome of the case.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).

Typically a case involving the question of whether the 
character of, and/or the reason for, the veteran's discharge 
bars his entitlement to VA benefits falls within the former 
category.  However, in this case, as explained below, there 
are stark, perplexing and significant factual inconsistencies 
of record, the consideration of which is needed to interpret 
properly the law.  As the resolution of this claim is not 
based solely on an interpretation of the law, the VCAA is 
applicable.  

A review of the record reflects VA's failure to comply with 
the VCAA.  As alleged by the veteran's representative, VA did 
not provide the veteran adequate assistance with regard to 
his claim.  More specifically, while this case was in remand 
status, the RO did not satisfy the Board's June 2004 REMAND 
by conducting all requested development, thereby denying the 
veteran due process of law.  However, given the favorable 
disposition of this claim, discussed below, the veteran is 
not prejudiced by the Board's decision to proceed in 
adjudicating this claim, rather than remanding it for 
completion of the requested development.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

II.  Analysis of Claim

The veteran claims entitlement to VA benefits.  When an 
individual is seeking such benefits, he must first show that 
he has attained the status of veteran.  Holmes v. Brown, 10 
Vet. App. 38, 40 (1997).  The term "veteran" means a person 
who served in the active military, naval or air service and 
was discharged or released therefrom under conditions other 
than dishonorable."  38 U.S.C.A. § 101(2) (West 2002).  A 
discharge issued under honorable conditions is binding on VA.  
38 C.F.R. § 3.12(a) (2008).

A discharge from service based on one of multiple offenses, 
including, in pertinent part, by reason of a sentence of 
general court-martial, as a deserter, or as a result of a 
continuous period of AWOL of at least 180 days (if discharged 
under conditions other than honorable unless there are 
compelling circumstances to warrant the prolonged 
unauthorized absence) bars an individual's entitlement to VA 
benefits unless it is found that the individual was insane at 
the time of committing the offense causing discharge or 
release.  38 U.S.C.A. § 5303(a), (b) (West 2002); 38 C.F.R. § 
3.12(c) (2008).  This bar applies to any individual who 
received an honorable or general discharge prior to October 
8, 1977 under one of the following programs:  (1) The 
President's directive of January 19, 1977, implementing 
Presidential Proclamation 4313 of September 16, 1974; or (2) 
the Department of Defense's Special Discharge Review Program 
effective April 5, 1977; or (3) any discharge review program 
implemented after April 5, 1977 that is not applicable to all 
persons administratively discharged or released from active 
military, naval or air service under other than honorable 
conditions.  38 U.S.C.A. § 5303(e)(2) (West 2002); 38 C.F.R. 
§ 3.12(h) (2008).  

A discharge or release due to one of the following offenses 
is considered to have been issued under dishonorable 
conditions: (1) acceptance of an undesirable discharge to 
escape trial by general court-martial; (2) mutiny or spying; 
(3) an offense involving moral turpitude, including, 
generally conviction of a felony; 
(4) willful and persistent misconduct (includes a discharge 
under other than honorable conditions issued because of such 
misconduct); and (5) homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty.  38 C.F.R. § 3.12(d) (2008).  A discharge because of a 
minor offense will not be considered willful and persistent 
misconduct if service was otherwise honest, faithful and 
meritorious.  38 C.F.R. § 3.12(d).  

An honorable or general discharge issued prior to October 8, 
1977, under authority other than that noted herein by a 
discharge review board established under 10 U.S.C, 1553 sets 
aside any bar to benefits imposed secondary to the previously 
noted offenses except the one involving discharge by reason 
of a general court-martial.  38 U.S.C.A. § 5303(e)(1), (2) 
(West 2002); 38 C.F.R. § 3.12(f) (2008).

The veteran in this case entered active service in October 
1966.  He served in Vietnam from February 1967 to October 
1969 as an artilleryman who developed much experience as a 
forward observer.  During this time period, he was promoted 
and continuously received excellent efficiency ratings.  He 
also received the following decorations and awards, including 
for heroic action in Vietnam: Air Medal with "V" device; 
Bronze Star with1st Oak Leaf Cluster; Army Commendation 
Medal; National Defense Service Medal; Vietnam Service Medal; 
Republic of Vietnam Combat Medal; Meritorious Unit 
Commendation and Vietnam Cross of Gallantry with Palm.   

In March 1969 for seven days and again from October 1969 to 
January 1975, the veteran went AWOL.  The latter period of 
AWOL lasted over 1,934 days.  In November 1969, the veteran's 
service department dropped him from the rolls as a deserter.  
Years later, it notified the veteran that if he turned 
himself in by January 31, 1975, he could receive clemency 
under Presidential Proclamation 4313 for his desertion.  On 
January 27, 1975, he reported to the Joint Clemency 
Processing Center, where his service department cleared his 
absence, nullified his status as a deserter, and processed 
his discharge.  

According to written statements submitted in support of this 
appeal and hearing testimony of the veteran, M.N. and R.H, 
the character of, and narrative reason for, the veteran's 
discharge do not bar him from receiving VA benefits based on 
his service from October 1966 to January 1975.  Allegedly, 
the veteran received a general discharge (under honorable 
conditions) from such service due to his prolonged period of 
AWOL (or alternatively due to misconduct) and this discharge 
was not granted under revised standards for review of 
discharges, but rather under uniform Army regulations.  (The 
veteran alternatively contends that he was suffering from 
post-traumatic stress disorder at the time he went AWOL, but, 
as will become obvious below, the Board need not elaborate 
with regard to this contention.)

Pertinent documents of record, including a January 31, 1975 
Special Orders Extract, a January 30, 1975 memorandum from a 
Commanding Major General of the United States Army, the 
veteran's DD Form 214, an April 1980 decision of the Army 
Discharge Review Board, August 1980 written comments from the 
National Personnel Records Center, the RO's September 1980 
Administrative Decision, a May 2001 Memorandum of 
Consideration of the Army Board for Correction of Military 
Records, and a July 2005 affidavit of R.H., a former Army 
Judge Advocate, confirm, as alleged, that the veteran 
received a general discharge from service, which means the 
character of his discharge is "under honorable conditions."  
There are no documents in the claims file refuting this fact.

These same documents and other evidence of record conflict 
regarding the narrative reason for the veteran's discharge.  
The veteran's DD Form 214 does not include a reason for his 
discharge or a Separation Program Designator.  A January 1974 
(presumed to mean 1975) Army Enlisted Records Center document 
also does not include any specific finding on the matter, 
instead reflecting the veteran's return to military control 
following a period of unauthorized AWOL and the Army's 
nullification of the veteran's status as a deserter.  
Multiple service documents dated January 1975, which address 
the character of the veteran's discharge, do not include the 
narrative reason therefor.  

Other service documents dated January 31, 1975, which the 
veteran signed, reflect his acknowledgement that he was 
recommended for discharge by reason of misconduct for 
desertion (AWOL), and include an alteration involving the 
cross out and initialing of the word "desertion," and an 
agreement to decline from receiving a written explanation of 
the narrative reason for his separation.  A 1978 Army 
document signed by a Brigadier General indicates that the 
veteran was discharged based on 180 days or more of 
consecutive AWOL.  A September 1978 Records Processing 
Checklist shows that the veteran had been on AWOL for the 
previously noted time and includes a blank column where an 
inquiry is made regarding the narrative reason for his 
discharge.  

In April 1980, pursuant to the veteran's request for a 
character of discharge upgrade from general to honorable, the 
Army Discharge Review Board reviewed the veteran's file and 
then refrained from changing not only the character of the 
veteran's discharge, but also the narrative reason therefor, 
which it initially mentioned, but did not later confirm as 
desertion/AWOL presidential proclamation.  In August 1980, in 
response to the RO's query, the National Personnel Records 
Center indicated that the veteran was discharged by reason of 
desertion.  In April 1981, in response to the RO's request 
for clarification, the National Personnel Records Center 
indicated that the veteran's DD Form 214 showed that the 
veteran was discharged by reason of AWOL.  In May 2001, in a 
Memorandum of Consideration, the Army Board for Correction of 
Military Records refrained from changing, in part, the 
narrative reason for the veteran's discharge.  In so doing, 
it addressed the evidence mentioning this matter, but did not 
make a formal finding regarding what it believed to be the 
reason for the veteran's discharge.    

According to a July 2005 affidavit and December 2008 hearing 
testimony of R.H., a former Army Judge Advocate who served in 
the presidential clemency program and as the veteran's legal 
counsel during proceedings leading to his discharge, the 
veteran was discharged for being AWOL, not as a deserter.   

The Board places no weight on the 1980 and 1981 responses of 
the National Personnel Records Center as they are 
inconsistent.  The Board places the greatest weight on R.H.'s 
statements because, other than the veteran, R.H. is the only 
individual now available who was present when the veteran 
underwent discharge proceedings.  In addition, at that time, 
R.H. was serving as a counsel in the presidential clemency 
program and, as explained below, by chance, found himself 
helping the veteran.  There is thus no bias in his account of 
the events surrounding the veteran's discharge.  In any 
event, many of the previously noted documents support R.H.'s 
account in this regard by showing that the Army nullified the 
veteran's status as a deserter prior to determining the 
character of and the reason for his discharge, that, in 
January 2005, after being advised by counsel, the veteran 
believed that he was being discharged based on his prolonged 
period of AWOL, and that other Army personnel too believed 
that the veteran was being discharged for AWOL.  

Based on the foregoing discussion, the Board finds that the 
veteran received a general discharge (under honorable 
conditions) from his period of active service due to AWOL.  
The question thus becomes whether this discharge was issued 
under revised standards for review of discharges, thereby 
barring the veteran's entitlement to VA benefits under the 
previously noted law and regulations.  

Again, the pertinent documents and other evidence of record 
conflict regarding the nature of the veteran's discharge.  
According to some of the veteran's service personnel records 
and as previously indicated, after years on AWOL, during 
which the veteran's service department classified him as a 
deserter, the department notified him that if he turned 
himself in by January 31, 1975, he could receive clemency 
under Presidential Proclamation 4313 for his desertion.  The 
veteran did so on January 27, 1975, by reporting to the Joint 
Clemency Processing Center (JCPC) at Fort Benjamin Harrison.  
According to R.H., there, soldiers were briefed for two hours 
by a member of the Judge Advocate General (JAG) Corps, 
offered one option and given time to consult individually 
with counsel prior to signing discharge processing paperwork.  
The option involved receiving an undesirable discharge, 
which, after completing alternative service, would be changed 
to a clemency discharge without benefits.  If a soldier chose 
not to take such option, he faced a court-martial and/or a 
board for misconduct.  Apparently, as the program evolved, so 
too did an informal system of recognizing meritorious cases 
and, in such cases, counsel like R.H. then petitioned the 
Commanding General for an honorable or general discharge, 
under honorable conditions.  

R.H. handled the veteran's case prior to the evolution of the 
program.  When the veteran began processing through the 
program, he was briefed and then referred to the Joint 
Alternative Service Board (JASB) (a group of officers from 
all services tasked with reviewing all clemency cases and 
setting periods of alternative service).  According to a DA 
From 2496 (Disposition Form) dated January 29, 1975, after 
JASB reviewed the veteran's case, it remanded it to JCPC for 
consideration of a better than undesirable discharge based on 
the veteran's overall record of service.  A Commanding 
Colonel of JCPC agreed, recommended that the veteran be 
processed under JCPC with an honorable discharge, and then 
transferred the case to a JAG Captain at the Administrative 
Center for his opinion.  On the same day, this individual 
noted that, although the veteran had a good service record, a 
man who was AWOL should not get an honorable discharge.  He 
recommended issuance of a general discharge.  The case was 
then transferred to a Commanding Major General at the 
Administrative Center with a memorandum indicating that 
Chapter 15 of Army regulation 635-200 applied to the 
veteran's discharge.  On January 39, 1975, the General 
determined that a discharge under honorable conditions was 
warranted and separated the veteran with a general discharge.  

According to the veteran and R.H., the next day, on January 
31, 1975, after the Commander had signed off on the veteran's 
discharge, a Major who ran the JAG office and was not part of 
the clemency program, hand-delivered the veteran's case to 
R.M. with instructions to administratively process the 
veteran under Army Regulation 635-200.  The veteran then met 
with R.N. for legal counseling, which was then required by 
Army regulations when one was being discharged by reason of 
AWOL.  They reviewed the discharge actions and considered the 
veteran's right to an administrative discharge board for 
misconduct based on AWOL, which the veteran waived in writing 
based on the General's previous order granting him a general 
discharge under honorable conditions.  (According to R.N., an 
administrative discharge board was never offered to returnees 
under the clemency program.)  The veteran also waived in 
writing a separate document explaining the narrative reason 
for his separation.  Thereafter, the veteran departed from 
Fort Benjamin Harrison as any other active duty soldier, in 
uniform with ribbons intact and pay to get home.  

According to the veteran's DD Form 214 and a Special Orders 
Extract dated January 31, 1975, the veteran's last permanent 
duty station was JCPC at Fort Benjamin Harrison and the 
effective date of his general discharge was January 31, 1975.  
According to the Army Discharge Review Board and the Army 
Board for Correction of Military Records, the veteran was 
granted the general discharge under the clemency program, 
which followed revised standards for review of discharges, 
not under uniform Army regulations.  However, in so finding, 
these Boards do not refer to any specific evidence showing 
discharge under the clemency program.  Moreover, as R.N. 
pointed out during the December 2008 hearing, any evidence 
even suggesting such a discharge is inaccurate.  Again, given 
that R.N. is the only individual other than the veteran who 
is available and has personal knowledge of the clemency 
program and all events surrounding the veteran's discharge, 
the Board places greater weight on his account of those 
events.  

In light of the foregoing, the Board finds that the veteran 
received a general discharge (under honorable conditions), 
but not under revised standards for review of discharges, 
from his period of active service due to extended AWOL.  
Based on this finding, the Board concludes that the veteran's 
discharge does not bar his entitlement to VA benefits.  The 
evidence in this case supports the veteran's claim; such 
claim must therefore be granted.



ORDER

The veteran's discharge not barring his entitlement to VA 
benefits, the appeal is granted. 


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


